 Case 20-01001          Doc 120     Filed 07/29/21 Entered 07/29/21 16:32:43            Desc Main
                                     Document     Page 1 of 6



                               UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF MAINE


 In re:
                                                     Chapter 7
 George C. Mitchell                                  Case No. 19-10167
 & Donna M. Mitchell,

                              Debtors


 Anthony J. Manhart,
 Chapter 7 Trustee,

                              Plaintiff              Adv. Proc. No. 20-1001
   v.

 Lititz Mutual Insurance
 Company,

                              Defendant



                                 ORDER DENYING
                  TRUSTEE’S MOTION TO LIMIT TESTIMONY OF EXPERTS

          This proceeding is ultimately headed to the District Court—either for a jury trial or for

proceedings on proposed findings and conclusions under Fed. R. Bankr. P. 9033. The Plaintiff has

filed a motion for an order limiting the testimony of two experts designated by the Defendant [Dkt.

No. 86] (the “Motion”). Specifically, the Plaintiff asked the Court to enter an order (1) “limiting the

testimony of Dan D. Kohane and excluding his testimony regarding the interpretation of the terms

of the insurance policy issued by the Defendant[;]” (2) “limiting the testimony of Andrew Sysak and

excluding his testimony regarding the interpretation of the terms of the insurance policy issued by
 Case 20-01001         Doc 120      Filed 07/29/21 Entered 07/29/21 16:32:43               Desc Main
                                     Document     Page 2 of 6



Defendant[;]” and (3) “prohibiting [Andrew Sysak] from testifying as an expert witness with respect

to his observations or . . . his personal knowledge of the facts of [the] case.” [Dkt. No. 86, p. 8.]1

        The Motion—which is akin to a motion in limine—is denied without prejudice to the

Plaintiff’s right to renew it in the District Court. Many of the questions raised by the Motion would

be better weighed and more appropriately resolved in the context of the trial itself. See United

States v. Noah, 130 F.3d 490, 496 (1st Cir. 1997) (approving a wait-and-see approach to a motion in

limine and explaining that a “court is not required to make judgment calls about admissibility a

priori and out of context”); Fusco v. Gen. Motors Corp., 11 F.3d 259, 263 (1st Cir. 1993) (“[M]ost

district judges are very cautious about making a definitive ruling in limine that evidence will not be

received at trial. Trial judges know better than most that many issues are best resolved in context

and only when finally necessary.”).

        Notwithstanding this disposition of the Motion, a few comments are warranted. First, it

is unsurprising that the Plaintiff seeks an order precluding Mr. Kohane and Mr. Sysak from

providing certain opinion testimony. The Plaintiff’s complaint contains two counts, the first for

breach of an insurance contract and the second for bad faith or unfair practices in the settlement

of the Debtors’ insurance claim. Most of the heat generated by the Motion relates to the bad

faith count. The Defendant’s designation of Mr. Kohane indicates that he is expected to provide

expert testimony “on issues including but not limited to: (1) whether the Debtors’ [sic] breached

their contractual obligations . . . ; (2) whether Lititz Mutual was permitted, under the terms of

the policy to schedule and conduct an Examination Under Oath[;] (3) whether Lititz Mutual, at

all times, acted in good faith and took reasonable steps to resolve the Debtors’ claim . . . ; and (4)

whether the Debtors, by and through their conduct, failed to satisfy a condition precedent of the


  1
     The Motion also raised a timeliness issue as to the Defendant’s designation of expert witnesses. That
issue has been resolved by separate order. See [Dkt. No. 107].


                                                   -2-
 Case 20-01001        Doc 120       Filed 07/29/21 Entered 07/29/21 16:32:43            Desc Main
                                     Document     Page 3 of 6



applicable insurance policy.” [Dkt. No. 113, p. 2] (emphasis added). The designation of Mr.

Sysak broadly indicates that he is “expected to testify regarding the terms and conditions of the

homeowners’ insurance policy issued by Lititz Mutual” to the Debtors. Id. p. 3. These

expansive designations were sure to draw objection from the Plaintiff: there is no question, based

on the breadth of the designations, that the Defendant intended to elicit testimony from its

experts that might invade the province of the jury as the finder of fact or the Court as the arbiter

of the law, or both. In an apparent about face, the Defendant now concedes that it “does not

intend to elicit expert opinion testimony at trial from Attorney Sysak or Attorney Kohane that the

[Debtors] breached the insurance policy provisions.” See [Dkt. No. 108, p. 9]. There is

agreement on that score at least.

       As for the bad faith count, the Pennsylvania caselaw cited by the parties should light the

path forward while the parties complete expert discovery, and may prove useful to the District

Court if the Plaintiff renews its motion at or before trial. According to that caselaw, the

“interpretation of an insurance contract is a matter of law and is generally performed by the

court.” Kropa v. Gateway Ford, 974 A.2d 502, 505 (Pa. Super. Ct. 2009); accord Lexington Ins.

Co. v. W. Pa. Hosp., 423 F.3d 318, 323 (3d Cir. 2005). As such, expert testimony concerning

the interpretation of an insurance policy is generally inadmissible. Nationwide Life Ins. Co. v.

Commonwealth Land Title Ins. Co., No. 05-281, 2011 U.S. Dist. LEXIS 5933, at *37 (E.D. Pa.

Jan. 20, 2011). However, for “the court or factfinder to understand what is meant by a specific

insurance contract term, evidence of custom and usage may well be of assistance.” Id. “To that

end, numerous courts . . . have permitted expert testimony as to custom and practice as to the

meaning of a particular contract term within an insurance policy, so long as the expert’s

testimony does not venture into the realm of purely legal contract construction or interpretation.”




                                                -3-
 Case 20-01001        Doc 120     Filed 07/29/21 Entered 07/29/21 16:32:43             Desc Main
                                   Document     Page 4 of 6



Id. at 37-38. “An expert, based on his experience, can testify about industry customs and

practices but cannot give his opinion as to the legal duties arising from industry custom or

whether a party complied with the law.” English v. Crown Equip. Corp., No. 3:13-0978, 2016

U.S. Dist. LEXIS 18029, at *25 (M.D. Pa. Feb. 16, 2016). In a bad faith case, “expert testimony

may be appropriate with respect to issues such as insurance claims adjusting procedure, an

insurer’s compliance with industry customs and standards, and whether the insurer lacked a

reasonable basis for denying an insured’s claim.” Gallatin Fuels, Inc. v. Westchester Fire Ins.

Co., 410 F. Supp. 2d 417, 421 (W.D. Pa. 2006). However, an expert “should not be permitted to

testify as to his opinion on the application of the insurance policy to [the subject] loss.” Id. An

expert’s opinions on the interpretation of an insurance contract “would not assist the jury in

understanding coverage” and are otherwise “impermissible legal conclusions.” Id. Similarly, an

expert should not be permitted to opine that an insurer acted in bad faith in violation of

applicable law. Id. at 422.

       Although the Court will not grant the Motion at this juncture, it appears as though the

first and second forms of relief requested by the Plaintiff are well-founded. According to the

caselaw cited by the the Defendant, the interpretation of the terms of the Debtors’ insurance

policy is not a proper subject of expert testimony under Fed. R. Evid. 702. At trial, the District

Court will fashion legal instructions to the jury. Presumably, the policy will be admitted in

evidence and the jury will be able to consider its terms in light of the instructions given by the

District Court. As relates to the terms of the policy themselves, expert testimony is unlikely to

assist the jury in determining a fact in issue or understanding the evidence. That said, the

disclosures of Mr. Kohane and Mr. Sysak do suggest that both intend to testify about the customs

and practices of the insurance industry. See [Dkt. No. 108-1, 108-2]. To the extent that those




                                                -4-
 Case 20-01001        Doc 120      Filed 07/29/21 Entered 07/29/21 16:32:43            Desc Main
                                    Document     Page 5 of 6



customs and practices inform the meaning of a particular contract term or bear upon the standard

of care applicable to the bad faith count, that testimony may be proper under Rule 702. That

ruling is best made in the context of the trial.2

        The third form of relief sought by the Plaintiff—an order prohibiting Mr. Sysak from

testifying as an expert with respect to his personal knowledge of the facts of this case—is a bit

puzzling. There is no rule precluding a witness from testifying about matters of which the witness

has personal knowledge and, in the same proceeding, providing expert testimony that is permitted

by Rule 702 and not otherwise excludable under the Federal Rules of Evidence. See generally

Portland Pipe Line Corp. v. City of S. Portland, 288 F. Supp. 3d 321, 336 n.10 (D. Me. 2017). To

the extent that there could be any confusion from a witness testifying in these dual capacities, the

District Court is capable of fashioning instructions to the jury to eliminate any such confusion.

        Finally, the Defendant has complicated this case by its seemingly cavalier approach, to the

case generally and to discovery particularly. One particularly troubling example: in November

2020, the Plaintiff served an interrogatory asking the Defendant to “identify all experts . . . who

were consulted in responding to the [Debtors’ insurance] claim[.]” See [Dkt. No. 116, ¶ 12]. By its

terms, this interrogatory was directed to experts that the Defendant consulted in denying the claim,

not to experts that the Defendant would or might call as witnesses at trial. Rather than answering

the question asked, the Defendant replied: “Subject to its objections, no determination has yet been

made as to the names and addresses of expert witnesses to be called at trial on behalf of the

individual answering these interrogatories. This answer will be supplemented in a timely fashion in




  2
    The Court expresses no views on whether any testimony from the Defendant’s expert witnesses may
be excluded on other grounds. That question is for the District Court.



                                                    -5-
 Case 20-01001         Doc 120       Filed 07/29/21 Entered 07/29/21 16:32:43                Desc Main
                                      Document     Page 6 of 6



accordance with Fed. R. Civ. P. 26.” [Dkt. No. 116-1, ¶ 12.]3 There has been no suggestion that the

Defendant supplemented its answer to this particular interrogatory even though the Defendant now

claims that it acted in good faith and points to its consultation with Mr. Sysak in support of that

claim. Instead, following an animated exchange with counsel for the Plaintiff during the hearing on

the Motion, the Defendant filed a trove of discovery materials on the docket that the Court did not

invite and will not consider. See [Dkt. No. 117]. Although the Plaintiff has not brought a motion

under Fed. R. Civ. P. 37 (and the Court is not encouraging it to do so), the Court is troubled by the

Defendant’s approach to this case. This is, by no means, an indictment of the Defendant’s positions

or defenses, but rather an observation that the Defendant’s approach has made this case lengthier

and more expensive than it should have been.



Date: July 29, 2021
                                                  Michael A. Fagone
                                                  United States Bankruptcy Judge
                                                  District of Maine




  3
     Even a casual review of the Defendant’s interrogatory answers shows that the Defendant has raised
the type of boilerplate objections that frustrate parties and courts, and that tend to spiral the costs of
litigation. That is unfortunate.


                                                    -6-
